AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

WILLIE MCCONNELL,

Petitioner,

JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 9:16-cv-84
(Criminal Case No.: 6:04-cr-13)
UNITED STATES OF AMERICA,

Respondent.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with this Court's Order dated May 8, 2019, McConnell's 28 U.S.C. § 2255
Motion is dismissed and the issuance of a certificate of appealability is denied. This case stands

closed.

liga Li
lg
Approved by: -

May 10, 2019
Date

 

Scott L. Peff
Clerk

 

 

 

 

(By) Députy Clerk

GAS Rev 10/1/03
